UNITED STATES DlSTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA, : Casc No. 3:18 PO 008
Plaintiff,
vs. : MICHAEL J. NEWMAN
United States Magistratc Judgc
SCOTT RIGGS : GOVERNMENT’S MOTION FOR
DISMISSAL
Defendant.

 

Now comes the Unitcd States, by and through counsel, and respectfully requests the
Court dismiss the above captioned case.

Respcct fully submitted,

é' ~/ mm’l:””l ) BENJAMIN c. GLASSMAN

m N United States Attomey
stlizabeth R. Rabe

 

ELLZABETH R. RABE (NY 46930?2)
6 /LS-l lg Assistant Unitcd States Attomey

Attorney for Plaintifl`

200 Wcst Second Street, Suite 600

Dayton, Ohio 45402

Of‘l`lce: (93'}') 225-2910

Elizabcth.Rabc@usdoj.gov

CERTIFICATE OF SERVICE

l certify that a copy of the foregoing Motion was electronically filed on 20 September
2018 and Defenso Counsel ol`Record will bc notified ofthis Motion through CM)”ECF.

stljzabeth R. Rabe

 

ELIZABETH R. RABE (NY 46980'?`2)
Assistant United States Attorney

